Citation Nr: 0319278	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  99-03 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from December 1985 to 
December 1988.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In that decision, the RO denied the veteran's 
request to reopen a claim of service connection for a back 
disorder.

In February 2003, the veteran's representative acknowledged 
that timely substantive appeals of RO rating decisions dated 
in March 1994, February 1995, and March 1995 had not been 
submitted.  As a result, the decisions are final and the only 
issue properly before the Board is whether new and material 
evidence has been submitted to reopen the claim of service 
connection for a back disorder.  The representative, in that 
same statement, also asserts that the only issue for 
consideration is whether new and material evidence has been 
submitted to reopen the claim of service connection for a 
back disorder.  The representative further clarifies the 
issue on appeal when he states that the veteran is 
withdrawing any other pending claims.

In July 2001, the veteran's representative argued that the 
current issue was improperly identified as whether new and 
material evidence had been submitted because the issue of 
entitlement to service connection remained open from March 
1994.  However, a review of the evidence of record indicates 
that the March 1994 rating decision initially denied service 
connection for a back disorder.  The veteran was advised of 
the decision that same month and submitted his notice of 
disagreement with the decision in November 1994.  A statement 
of the case was issued in February 1995.  Although subsequent 
evidence was submitted and there are subsequent rating 
decisions, the evidence shows that the veteran did not seek 
to perfect his appeal until August 1995, more than one year 
after notice of the decision and more than 60 days after 
receiving the statement of the case.  In a February 1998 
letter, the RO advised the veteran that he had not submitted 
a timely appeal of the March 1994 decision and further 
advised that he should submit new and material evidence to 
reopen the claim.  In June 1998, the veteran advised the RO 
that he wished to reopen his claim of entitlement to service 
connection for a back disorder.  Therefore, the Board finds 
that the issue is properly identified as whether there is new 
and material evidence to reopen a claim of entitlement to 
service connection for a back disorder. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A March 1994 RO decision denied service connection for a 
back disorder; the veteran did not timely appeal the 
decision.

3.  The evidence received since the March 1994 RO decision 
includes evidence that is not wholly cumulative or redundant 
and raises a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

The March 1994 RO decision is final; however, new and 
material evidence to reopen the veteran's claim for service 
connection for a back disorder has been submitted, and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by a letter 
dated in May 2001, that VA would obtain all relevant evidence 
in the custody of VA he identified.  He was also advised that 
it was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disability, or to provide a properly executed 
release so that VA could request the records for him.  The 
duty to notify the appellant of the necessary evidence and of 
his responsibility for obtaining or presenting that evidence 
has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement and supplemental statements of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Therefore, the duty to 
notify the appellant of any inability to obtain records does 
not arise in this case.  Id.  Thus, VA's duty to assist has 
been fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
In this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented." 38 U.S.C.A. § 5103A(f) (West 
Supp. 2001).

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended. 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3,156(a)). However, this amendment is effective only for 
claims filed on or after August 29, 2001. Consequently, the 
current appeal will be decided under the old version of § 
3.156(a) as is outlined in the decision below.

Factual Background

A March 1994 RO decision originally denied the veteran 
service connection for a back disorder on the basis that 
there was no evidence of a chronic back disorder in service 
and no evidence etiologically linking a current back disorder 
to service.  The veteran did not timely appeal the rating 
decision.  In June 1998, the veteran submitted his current 
claim for service connection for a back disorder.

The evidence before the RO at the time of the March 1994 
rating decision included service medical records, as well as 
a December 1990 VA examination report and VA treatment 
records.  The veteran's service medical records show he 
complained of severe sharp lower back pain and right-sided 
numbness.  He reported doing weight curls when he felt a 
severe sharp pain to the lower back radiating up his spine.  
The assessment was back strain.  A December 1988 separation 
medical examination report shows that evaluation of his spine 
was normal.  The remainder of the service medical records 
reveal no complaints, findings, treatment or diagnoses 
associated with a back disorder.  

The December 1990 VA compensation examination report shows no 
complaints, findings, or diagnoses associated with a low back 
disorder.  VA treatment records from January 1992 to February 
1994, show the veteran was treated for a lumbosacral strain 
in February 1994.

The evidence added to the record since the RO's March 1994 
rating decision includes VA and private treatment records, 
dating from June 1994 to November 2002.  These treatment 
records indicate ongoing intermittent complaints and 
treatment for low back pain.  

A July 2002 letter from Jackson Okoya, M.D., was also added 
to the record.  The physician stated that the veteran was his 
patient and had degenerative joint disease of the lumbosacral 
spine with a bulging disc that was probably secondary to a 
heavy lifting injury in the Navy.  

The veteran's testimony at his February 2003 Travel Board 
hearing before the undersigned Acting Veterans Law Judge was 
also added to the record.  He testified that he had no back 
disorder prior to his period of service and first injured his 
back in service while doing heavy lifting and as a result of 
weight lifting.  Although he was not hospitalized, he did 
seek treatment for his back pain and was diagnosed with a 
muscle strain.  He testified that he was treated 
approximately two to three times for back complaints in 
service.  He did not report back pain at the time of 
discharge.  After his discharge, he initially sought 
treatment sometime in the early 1990's.  However, he had 
continuous back pain.  

Analysis

Given that the RO's March 1994 decision is final, it is not 
subject to revision in the absence of a showing of clear and 
unmistakable error.  Furthermore, a claim based upon the same 
factual basis may not be considered.  38 U.S.C.A. § 7105.  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  

The Board must first determine whether the evidence is new 
and material.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").  

The Board finds that the veteran's treating physician's July 
2002 letter etiologically linking the veteran's current back 
disorder to his inservice injury is new and material.  
Therefore, there is new and material evidence to reopen the 
claim.  38 C.F.R. § 3.156(a). 38 U.S.C.A. § 5108.


ORDER

The claim of entitlement to service connection for a back 
disorder is reopened and, to this extent only, the appeal is 
granted.


REMAND

A review of the record reveals that further development is 
warranted before the issue of entitlement to service 
connection can be determined.  The Veterans Claims Assistance 
Act of 2000 indicates that VA shall provide a medical 
examination or opinion when necessary to make a decision in a 
claim.  Examinations are necessary where the evidence of 
record contains competent evidence that the claimant has a 
current disability and indicates that the disability may be 
associated with the claimant's active service but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.

During his February 2003 Travel Board hearing before the 
undersigned, the veteran testified that he received ongoing 
regular VA treatment.  VA treatment records subsequent to 
July 2002 should be secured.  Bell v. Derwinski, 2 Vet. App. 
611 (1992); 38 U.S.C. § 5103A (West 2002).  Moreover, he 
testified that Dr. Okoya had been treating him for 
approximately six to eight months.  Although VA previously 
made attempts to get Dr. Okoya's treatment records, another 
attempt should be made. 

In light of the foregoing circumstances, this matter is 
hereby REMANDED to the RO for the following action:

1.  The RO should obtain all treatment 
records for the veteran from the VA 
Medical Center in East Orange, New 
Jersey, dated from November 2002 to the 
present.

2.  The RO should contact the veteran and 
again request that he identify specific 
names, addresses and approximate dates of 
treatment for all private health care 
providers who may possess additional 
records pertinent to his claim.  Then 
with any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all identified treatment 
records which have yet to be secured.  
Treatment records should specifically be 
obtained from Dr. Jackson Okoya.

3.  After the above development has been 
completed to the extent possible, the RO 
should schedule the veteran for a VA 
orthopedic examination to evaluate the 
nature of any back disorder found to be 
present.  The claims folder and a 
separate copy of this remand must be made 
available to the examiner for review 
prior to the examination.  All indicated 
studies should be performed.  Based on 
the medical findings and a review of the 
claims folder, in particular the July 
2002 opinion of Dr. Okoya, the examiner 
is asked to offer an opinion as to 
whether it is at least as likely as not 
that the veteran's current back disorder 
was caused or aggravated by his service 
or any incident therein.  If the examiner 
is unable to provide the requested 
opinion, the report should so state.  Any 
opinion provided should be supported by a 
complete rationale.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

4.  Thereafter, if the issue of 
entitlement to service connection for a 
back disorder remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appellant's claim. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



